                     IN THE UNITED STATES DISTRICT COURT 
                        FOR THE DISTRICT OF NEW MEXICO 
 
JAMES FITZPATRICK, 
 
     Plaintiff,                                                                 
 
v.                                                       Civ. No. 18‐706 JCH/GBW 
 
BETTY JUDD, et al., 
 
     Defendants. 
 
                             
                           ORDER ON PENDING MOTIONS 
 
       THIS MATTER is before the Court on the letter motions to compel (docs. 8, 13), 

and letter requests “[a]mending all 3 case numbers (above) as one” (docs. 18, 19) filed by 

Plaintiff James Fitzpatrick.  The Court will deny the requests.   

       Motions to Compel:  Plaintiff Fitzpatrick has filed two letter motions to compel.  

Docs. 8, 13.  Because Plaintiff is a prisoner proceeding pro se, the Court is obligated to 

conduct a preliminary screening of the Complaint.  See 28 U.S.C. § 1915A.  Whenever a 

prisoner brings a civil action against government officials, the Court is obligated to 

screen the prisoner’s complaint or petition.  28 U.S.C. § 1915A.  Section 1915A states: 

       The court shall review, before docketing, if feasible or, in any event, as  
       soon as practicable after docketing, a complaint in a civil action in 
       which a prisoner seeks redress from a governmental entity or officer 
       or employee of a governmental entity. 
        . . . 
       On review, the court shall identify cognizable claims or dismiss the 
       complaint, or any portion of the complaint, if the complaint— 
 
              (1) is frivolous, malicious, or fails to state a claim upon which 
              relief may be granted; or 
              (2) seeks monetary relief from a defendant who is immune from 
              such relief. 
 
28 U.S.C. § 1915A(a) and (b).  Requests for service of process, discovery, to compel, or to 

submit proof are premature and unavailable prior to the Court’s completion of its 

screening obligation. See Jones v. Bock, 549 U.S. 199, 213‐214 (2007).  If Plaintiff’s 

Complaint is not dismissed on initial screening, the Court will enter further orders 

governing service of process, discovery, and scheduling.  The Court therefore denies 

Plaintiff Fitzpatrick’s letter motions to compel as premature. 

       Requests to Consolidate Cases as One:  Plaintiff Fitzpatrick has also filed two 

letters “[a]mending all 3 case numbers [CV 18‐00706, CV 18‐00730, and CV 18‐00735] as 

one.”  Docs. 18, 19.  The Court construes the letters as requests to consolidate and amend 

the three pending cases.  The decision whether to consolidate actions involving 

common questions of law or fact is committed to the sound discretion of the court. 

Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir.1978).  In deciding whether to grant a 

motion to consolidate, the court should initially consider whether the cases to be 

consolidated involve a common question of law or fact.  If there is a common question, 

the court should weigh the interests of judicial convenience in consolidating the cases 

against the delay, confusion, and prejudice that consolidation might cause.  See Servants 

of the Paraclete v. Great American Insurance Co., 866 F. Supp. 1560, 1572 (D.N.M. 1994).  

The purpose of Rule 42(a) is to give the court broad discretion to decide how cases on 

                                               2 
its docket are to be administered to promote expedition and economy while providing 

justice to the parties. Where consolidation will not promote convenience and economy 

in case administration, the Court properly denies a motion to consolidate. Shump, 574 

F.2d at 1344.   

       Plaintiff Fitzpatrick chose to file three separate complaints on Prisoner’s Civil 

Rights Complaint forms.  See Doc. 1 in CV 18‐00706, CV 18‐00730, and CV 18‐00735.  

Although there may be some overlap among them, each of the Prisoner’s Civil Rights 

Complaints appears to be primarily directed against different defendants and involves 

different underlying events or transactions.  The Court concludes that consolidation 

will not promote economy or convenience in case administration, and therefore denies 

the letter requests. 

       IT IS ORDERED: 

       (1) The letter motions to compel filed by Plaintiff James Fitzpatrick (docs. 8, 13) 

are DENIED; and 

       (2) The two letters “[a]mending all 3 case numbers (above) as one” (docs. 18, 19) 

are DENIED. 

 

                                        
                                                             _____________________________________ 
                                                          GREGORY B. WORMUTH 
                                                          UNITED STATES MAGISTRATE JUDGE 
                                            


                                                  3 
